*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; ERIS ITS
Ey W815) of Terrance Mason ~t
Terrance Mason V.
a Plant Fr Farnell Lucas, et al.,
iE Telenli Si calan | OFFERS, Obyection
{Dat < NO? Lo Tress | Descas phy Oty Rulinag, ExCeshion
12/7/18 | 1 Reveiw of Mental
* Health Video
12/7/2018 | 2 Grievance #18-002718
17/s/ais | 3 Incident Report #18-154411
\12/7/ais 1 4 Video Footage from Mental
s Health Unit ‘
12/7/2118 | 5 . Video Footage fron Mental
| Health Unit
. Interview and result of -
12/1/2018 6 the arrest for abuse
4

 

 

 

Case 1:21-cv-00241-WCG Filed 02/22/21 Page 1of7 Document 1-1

 

whinge renter fet et
Gata inaesea a eg

 
 

Milwaukee County Sheriff's Office

Continuation

 

Incident Report Number

18-154111

Incident Location:

949 N 9th St,

Milwaukee, WI, 53233

Incident Date:

12/07/2018

 

 

 

NARRATIVE

On Friday, December 7, 2018 I, Detective Dickson Woo was assigned to
investigate a report of an assault by Correctional Officer Lieutenant Rashed J.
Farrakhan (M/B /75) on inmate Terrance D. Mason (M/B Q§§os) on November
14, 2018 at approximately 1338 hours in the Mental Health Unit (MHU) cell #1.

Detective Larell Lirette and JoAnn Donner assisted in the interviews of
correctional officers that were present for the assault.

I was informed of the incident by Deputy Inspector Aaron Dobson and Captain Daniel
Dittberner, who are the administrators of the Milwaukee County Jail. An inmate
grievance was forwarded to them that was written by inmate Terrance Mason
regarding the attack by CO Lieutenant Farrakhan. Inmate Mason's grievance stated
that on November 14, 2018 at approximately 1400 hours in the MHU unit he was
attacked by CO Lt. Farrakhan in his cell. CO Lt. Farrakhan had "Hit" his head
against the cell wall and then he hit him in the jaw, chest , back and stomach
until inmate Mason said he would behave. CO Lt. Farrakhan told him if he did not
behave he would come back.

Inmate Mason has been in custody at the Milwaukee County Jail since June 12, 2018
on the charges of 1st degree Reckless Homicide, 1st degree Reckless injury and samt

eS Vier ee

     

ae

Video from the Mental Health Unit on November 14, 2018 was then downloaded. The
video was turned over to me by CID Lieutenant Tricia Carlson.

Review of Mental Health Unit video from 11/14/18:

A review of the video showed that at 13:39 hours inmate Mason was being escorted
into cell #1 by Correctional Officer (CO) Rodney Collins, Phillip Overland and
Lead CO Maurice Slocum. CO LaDonna Jones was following and CO Lt. Farrakhan behind
everyone else. CO Collins was holding inmate Mason's left arm while CO Overland
had his right arm. Inmate Mason was in a RIPP belt at this time. Lead CO Slocum
was walking behind and holding onto the back of the RIPP belt. Inmate Mason was
not wearing a shirt during this incident.

Inmate Mason was escorted to the back wall of the cell (13:39:51). CO Collins,
Overland, Slocum and CO Lt. Farrakhan were with inmate Mason. CO Jones stood by
the cell door behind them. CO Jones observed stepping out of the cell to give
directions to someone. Movement could be observed of CO Lt. Farrakhan as he stood
behind the other officers.

In the video the top view of the people in the cell is obscured by the outer wall
of the subpod as they were in the back wall of the cell.

Cxhibst \

 

 

Reporting Officer(s): Payroll Number : Pages:
Woo, Det Dickson 128140 2 Of 20

 

 

 

Case 1:21-cv-00241-WCG Filed 02/22/21 Page 2of7 Document 1-1

 
 

 

CMS Grievance Printed On: 01/21/21 09:20

 

Grievance# : 18-002718 Grievance Type —: PI - Personnel Issue
SPN# : 604019 Inmate : Mason, Terrance Deshaun
Grv Date & Time + 12/07/2018 09:13

Building Ficor Pod Call Other
Location : CIF FSN SN SN-CO1
Reporting Officer : KNKXN Received Date & Time : 12/07/2018 09:14
Associated Incident : Status : Response Pravided
Details

 

Mason, Terrance states he did not want to leave the bench so LT Farrahkan forced him to his cell. Mason states when LT Farrahkan asked a
question he refused to answer so LT Farrahkan began to hit his head until he said okay. Mason states LT Farrahkan then took off his belt and
hit him in the jaw, back, chest and stomach until he agreed to be good or he would continue to hit him.

 

 

 

 

 

 

 

Response
Responding Officer t KNKXN Response Ditm : 12/07/2018 09:19
Response : This grievance will be forwarded to the supervisor.
Disposition : Founded
Supervisor i Review Ditm i
Supervisor Cmts : This has been turned over to CID on 12.7.18
Forwarded To PF é Forwraded Dttm
Disposition Report Delivered To Inmate
PF: Delivered Dttm
Inmate Signature - Date / Time :
Reporting Officer Signature Date / Time
Shift Supervisor Signature Date / Time

Exhibit 2

 

ProPhoenix rev. 05/1277966 1:21-Ccv-00241-WGGntiFantid! ORfan borizda alge PZahfbedDOcument 1-1 1 of 1
 

 

Milwaukee County Sheriff's Office

Incident Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Incident:
Assault
Incident Report Number: Between: Date - Time And/At: Date-Time
18-154111 11/14/18 | 13:38
incident Location:
949 N 9th St, Milwaukee, WI, 53233
CFS Code-1: CFS Cade-2: CFS Cade-3: Offense Code-4;
1399 R644
CFS Code-5: CFS Code-6: CFS Code-7: CFS Code-8:
Name (Last, First, Middle) DOB: Race/Sex
V Mason, Terrance Deshaun 998 B/M
Address: (Address, City, State, Zip) Home Phone Number
2951 N 4th St, Milwaukee, WI, 53212
Employer Work Phone Number
UnEmployed
Employer Address Cell Phone Number
Name (Last, First, Middle) OB: Race/Sex
Address: (Address, City, State, Zip) Home Phone Number
Employer Work Phone Number
Employer Address Cell Phone Number
SUMMARY

CO Lieutenant Rashed Farrakhan assault on Inmate Terrance Mason and witnessed
by other officers

Exbbt 3

 

Vehicle information: (Year, Make, Model, Style, Color)

 

 

 

 

 

 

 

 

 

 

 

 

 

License Number: State: Expiration Year: Vin: Insurance Company:
Other Vehicle information: NCIC#
Reporting Officer(s): Payroll Number ; Report Date:

Woo, Det Dickson 128140 12/08/2018
Time Received: Time Cleared: Unit(s) Assigned: Pages: 1 OF

13:00:00 13:00:00 au

Reviewed by: Payroll Number : Copy To

Carlson, Lt Tricia M, 124799

 

 

8107Z/80/ZT

66ET

TTTPST-8t

1aeg

*T-8pod S43

vuequuinn yoday weapiau]

 

Case 1:21-cv-00241-WCG

Filed 02/22/21

Page 4 of 7 Document 1-1

 
—

 

Milwaukee County Sheriff's Office Continuation

 

Incident Report Number Incldent Location: Inclcant Data:

18-154111 949 N 9th St, Milwaukee, WI, 53233 12/07/2018

 

 

 

At 13:40:22 hours CO David Ledger arrived in the cell and stood behind CO Lt.
Farrakhan.

CO Slocum is observed walking from left to right in the cell.

At 13:40:42 inmate Mason was moved to the left wall of the cell by CO Collins and
Overland. It appeared inmate Mason still had on the RIPP belt.

At 13:40:46 CO Ledger and Jones stepped out of the cell as inmate Mason was being
moved to the left wall. Lead CO Slocum then threw a blue mattress out of the ceil
into the dayroom. At this time CO Lt. Farrakhan was standing in the cell near
immate Mason, CO Collins and Overland.

At 13:40:53 hours CO Ledger and Jones returned into the cell.
The view of inmate Mason was obscured by the cell decor.

Lead CO Slocum is observed standing to the left and behind inmate Mason, while co
Lt. Farrakhan is standing behind and to the right of inmate Mason.

At 13:41:06 hours CO Lt. Farrakhan is stepping forward towards inmate Mason but
what he was doing was obscured by Lead CO Slocum. He then stepped back after a few

seconds. CO Ledger was observed stepping to the left somewhat obscuring the view
of CO Lt. Farrakhan.

At 13:41:08 hours CO Ledger, Slocum and CO Lt. Farrakhan took a step back for some
reason.

At 13:14:14 hours Lead CO Slocum took a step forward.
At 13:41:19 hours CO Ledger and CO Lt. Farrakhan looked out towards the cell door
as to see who was by the cell. CO Jones also looked behind her to see who was near

her at this time as she was standing at the entrance into the cell.

At 13:41:22 CO Jones motioned for a white female CO to leave as he was approaching
the subpod door. The female CO walked away then.

At 13:41:28.976 CO Lt. Farrakhan was observed stepping back and took off his
glasses. At this time CO Slocum and Ledger stepped back.

At 13:41:32 hours CO Lead Slocum turned towards CO Collins at which time co
Collins left the cell. At this time CO. LT. Farrakhan was observed moving forward

towards inmate Mason.

inmate Mason could be somewhat observed through the cell door glass. It appeared
as CO Lt. Farrakhan moved towards him, inmate Mason put his arms up. (13:41:25:256

Exhib + Y

 

 

Reporting Officer{s): Payroll Number: Pages:
Woo, Det Dickson 128140 3 Of 20

 

 

 

Case 1:21-cv-00241-WCG Filed 02/22/21 Page 5of7 Document 1-1

 
oy a

 

Milwaukee County Sheriff's Office Continuation

 

Incident Report Number Incident Location: Incident Date:

18-154111 949 N 9th St, Milwaukee, WI, 53233 12/07/2018

 

 

 

hours).

At 13:41:36 hours inmate Mason's arms appeared to be back down in front of him. As
his arms went down CO Lt. Farrakhan was observed moving towards him again.

At 13:41:37:256 hours CO Lt. Farrakhan's right arm is observed going backwards
then forwards. At this time CO Jones had stepped into the cell to see what was
going on. Lead CO Slocum was obscured by CO Ledger standing behind him. Lead co
Slocum was standing to the left of CO Lt. Farrakhan as these movements of CO Lt.
Farrakhan was observed.

At 13:41:39 hours inmate Mason moved to the back left corner of the cell. As CO
Lt. Farrakhan moved to the left side of the room with Lead CO Slocum moving to the
right side. CO Ledger was standing behind them and CO Jones was by the cell
entrance. CO Overland could not be observed due to him standing against the right
cell wall. CO Collins was observed behind CO Jones and then walking away.

At 13:41:43:696 hours, CO Lt. Farrakhan appeared to strike inmate Mason at least
six times. CO Lt. Farrakhan's both arms were observed going forward and back as if
he was hitting something and his upper torso was "Dipping" up and down with the
motions of his arms. CO Lt. Farrakhan's left foot was in view as he was striking
inmate Mason and it was pivoting as his left arm moved forward. (13:41:45:176
hours). CO Lead Slocum's body position was turned towards Inmate Mason as CO Lt.
Farrakhan was hitting inmate Mason. CO Ledger and Jones watched the entire assault
while still standing near the cell door.

At 13:41:53 CO Lt. Farrakhan was observed stepping away from inmate Mason. At this
time CO Collins was observed walking back to the cell but he never re-entered the
cell.

At 13:41:58 hours everyone started to exit the cell except inmate Mason.

At 13:42:03 hours as CO Overland handed CO Lt. Farrakhan his glasses and CO Lt.
Farrakhan was then last to exit the cell. CO Overland was observed holding the

RIPP belt as he exited.

At 13:42:27 everyone had exited the subpod.

 

Interview of Deputy Sheriff Recruit Rodney D. Collins (M/B | GE

On Friday, December 7, 2018 at approximately 1325 hours I interviewed
Deputy Sheriff Recruit Collins in MCSO CID interview room 3. I read Recruit
Collins his Constitutional Rights which he stated he understood and was willing to
answer my questions without an attorney. Recruit Collins signed the waiver of
rights portion of the form.

Exhibit 5)

 

 

Reporting Officer(s): Payroll Number; Pages:

 

Woo, Det Dickson 128140 4 of 20

 

 

Case 1:21-cv-00241-WCG Filed 02/22/21 Page 6of7 Document 1-1

 

 
 

Milwaukee County Sheriff's Office

Continuation

 

Incident Report Number incident Location:

18-154111 ' 949 MN 9th St,

 

Milwaukee,

WI, 53233

Incident Date:

12/07/2018

 

 

hearing the sound of "punching" when CO Lt. Farrakhan was at the rear wall of the
cell with inmate Mason. He agreed that CO Lt. Farrakhan was probably hitting
inmate Mason.

When CO Overland asked CO Lt. Farrakhan if force was used for his report, CO Lt.
Farrakhan told him, "No". He stated that CO Lt. Farrakhan never directed him how
to write the report.

CO Overland denied having a conversation with CO Collins a couple days after the
incident while in the men's locker room at the Miiwaukee County Jail. He denied
telling CO Collins that CO Lt. Farrakhan had given inmate Mason "Gut shots" when
asked 1£ CO Lt. Farrakhan had used force on inmate Mason.

Interview ended at 1625 hours.

 

Based on the interviews of CO Collins, Overland, CO Lt. Farrakhan by myself and
interviews of CO David Ledger and Ladonna Jones by MCSO Detective Joann Donner and
Larel Lirette, CO Lt. Farrakhan was placed under arrest for Abuse of resident of
penal facility and Misconduct in Public office.

cO Lt. Farrakhan was escorted to the Milwaukee County Jail by Detective Lirette
and Donner. CO Lt. Farrakhan was then transported to Racine County Jail by jail
staff pending review by the District Attorney's office.

 

Interview of inmate Terrance D. Mason M/B a: :

On Saturday, December 8, 2018 at approximately 1030 hours I interviewed
inmate Terrance Mason in the visiting room on the 2nd floor of the Milwaukee
County Jail. Inmate Mason is currently housed in the Mental Health Unit and was
also on November 14, 2018. I informed him that I wanted to speak with him
regarding the grievance he wrote on November 17, 2918 about when CO Lt. Farrakhan
had struck him numerous times while they were in his cell (Cell#1) at the Mental
Health Unit at the Milwaukee County Jail.

According to inmate Mason he had asked for soap and the officers refused to give
him any. He then became angry and covered his cell windows. CO Captain Sobek and
Lead CO Slocum removed him out of his ceil and placed him on a bench. He was
restrained on the bench for 2 hours. When the officers told him he had te go back
into his cell, inmate Mason told them he wanted to stay on the bench. CO Lt.
Farrakhan, Lead CO Slocum and Jones arrived and removed him from the bench. co
Collins and Overland escorted him to his cell. He remember CO Lt. Farrakhan coming
into the cell too. He then stated that CO Collins was on his left arm and Co
Overland was on his right arm.

“vA, bd iB

 

 

Reporting Olficer(s): Payroll Number: Pages:
Woo, Det Dickson 128140 14 Of 20

 

 

 

Case 1:21-cv-00241-WCG Filed 02/22/21 Page 7 of 7 Document 1-1

 

 
